Title: To Thomas Jefferson from Theodorus Bailey, 26 July 1825
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
New york
26th July—25.
I have been duly favored with your Letters covering a communication from you to Mr King on the subject of an apparatus for your university. and likewise two accompanying letters from two of your Proffessors on the same subject addressed to persons in London; and in obedience to your wishes I have put these several letters in the letter Bag of the Packet Ship Hudson which departed from this part for London on the 20th of the current month—and I cannot entertain a doubt of their safe delivery at the place of their destination.I avail myself of this occasion to renew to you my sincere and most respectful regards.Theodorus Bailey